           Case 1:19-cv-04074-VEC Document 19 Filed 06/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 CHRISTINE GRABLIS, individually and on                         :   DATE FILED: 6/26/2019
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :      19-CV-4074 (VEC)
                                                                :
                            -against-                           :          ORDER
                                                                :
 ONECOIN LTD; RUJA IGNATOVA;                                    :
 KONSTANTIN IGNATOV; SEBASTIAN                                  :
 GREENWOOD; and MARK SCOTT,                                     :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Mark Scott has requested an extension of time to answer, move,

or otherwise respond to the complaint from June 25 to July 30, 2019, see Dkt. 17;

        WHEREAS a lead plaintiff—who, if not Plaintiff Grablis, may elect to file an Amended

Complaint—has yet to be appointed;

        WHEREAS under 15 U.S.C § 78u-4(a)(3)(B)(i), the Court must resolve any motions for

appointment as lead plaintiff no later than August 27, 2019 (subject to the date on which Plaintiff

published the notice required by 15 U.S.C § 78u-4(a)(3)(A)(i)),

        IT IS HEREBY ORDERED that the time for all Defendants to answer, move, or

otherwise respond is stayed until (1) lead plaintiff/s are appointed and (2) either (a) an Amended

Complaint is filed or (b) the time for filing such an Amended Complaint has expired. Absent

further order of this Court, after both of the above conditions are satisfied, Defendants’ time to

answer, move, or otherwise respond will be governed by Fed. R. Civ. P. 12.

        The Clerk is respectfully directed to terminate the open motion at Dkt. 17.




                                                   Page 1 of 2
       Case 1:19-cv-04074-VEC Document 19 Filed 06/26/19 Page 2 of 2



SO ORDERED.
                                               ________________________
Date: June 26, 2019                               VALERIE CAPRONI
      New York, New York                        United States District Judge




                                 Page 2 of 2
